

114 S564 IS: Veterans Hearing Aid Access and Assistance Act
U.S. Senate
2015-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 564IN THE SENATE OF THE UNITED STATESFebruary 25, 2015Mr. Moran (for himself and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to include licensed hearing aid specialists as eligible for
			 appointment in the Veterans Health Administration of the Department of
			 Veterans Affairs, and for other purposes.
	
 1.Short titleThis Act may be cited as the Veterans Hearing Aid Access and Assistance Act. 2.Appointment of licensed hearing aid specialists in Veterans Health Administration (a)Licensed hearing aid specialists (1)AppointmentSection 7401(3) of title 38, United States Code, is amended by inserting licensed hearing aid specialists, after Audiologists,.
 (2)QualificationsSection 7402(b)(14) of such title is amended by inserting licensed hearing aid specialist, after licensed physical therapist,. (b)Annual report (1)In generalNot later than one year after the date of the enactment of this Act, and not less frequently than once each year thereafter, the Secretary of Veterans Affairs shall submit to Congress a report on the following:
 (A)Timely access of veterans to hearing health services through the Department of Veterans Affairs. (B)Contracting policies of the Department with respect to providing hearing health services to veterans in facilities that are not facilities of the Department.
 (2)Timely access to servicesEach report under paragraph (1) shall, with respect to the matter specified in paragraph (1)(A) for the one-year period preceding the submittal of such report, include the following:
 (A)The staffing levels of audiologists, hearing aid specialists, and health technicians in audiology in the Veterans Health Administration.
 (B)A description of the metrics used by the Secretary in measuring performance with respect to appointments and care relating to hearing health.
 (C)The average time that a veteran waits to receive an appointment, beginning on the date on which the veteran makes the request, for the following:
 (i)A disability rating evaluation for a hearing-related disability. (ii)A hearing aid evaluation.
 (iii)Dispensing of hearing aids. (iv)Any follow-up hearing health appointment.
 (D)The percentage of veterans whose total wait time for appointments described in subparagraph (C), including an initial and follow-up appointment, if applicable, is—
 (i)less than 15 days; (ii)between 15 days and 28 days;
 (iii)between 29 days and 42 days; (iv)between 43 days and 56 days; or
 (v)more than 56 days. (3)Contracting policiesEach report under paragraph (1) shall, with respect to the matter specified in paragraph (1)(B) for the one-year period preceding the submittal of such report, include the following:
 (A)The number of veterans that the Secretary refers to non-Department audiologists for hearing health care appointments.
 (B)Of the veterans described in subparagraph (A), the number of veterans that the Secretary refers to non-Department hearing aid specialists for follow-up appointments for a hearing aid evaluation, the dispensing of hearing aids, or any other purpose relating to hearing health.
 (C)The policies of the Veterans Health Administration regarding the referral of veterans to non-Department hearing aid specialists and a description of the manner in which such policies will be applied under the Patient-Centered Community Care program of the Department.